Citation Nr: 0703231	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for status post left mastectomy. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for diabetes, claimed as due to VA prescribed 
heart transplant medications.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for osteoporosis, claimed as due to VA prescribed 
heart transplant medications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1950 to 
August 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In September 2005, the veteran raised claims of service 
connection for PTSD and for a low back disability.  These 
issues have not been adjudicated by the RO.  The issues are 
referred to the RO for appropriate action.

In January 2007, a Deputy Vice Chairman of the Board granted 
the motion filed by the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The Board's decision on the claim for compensation under 38 
U.S.C.A. § 1151 (West 2002) for status post left mastectomy 
is set forth below.  The claims for compensation under 38 
U.S.C.A. § 1151 (West 2002) for diabetes and for 
osteoporosis, each claimed as due to VA prescribed heart 
transplant medications, are addressed in the remand following 
the order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required. 


FINDINGS OF FACT

The veteran's status post left mastectomy is not the result 
of an event not reasonably foreseeable, or carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the furnishing 
of medical treatment.  




CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
status post left mastectomy has not been met. 38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in March 2002 and November 2003 which asked him 
to submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claim on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim 
for compensation under 38 U.S.C.A. § 1151 (West 2002) for 
status post left mastectomy.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the March 2002 letter was sent to the veteran prior 
to the issuance of the May 2003 rating decision.  However, it 
was not until the veteran was provided with the November 2003 
letter did he receive the specific criteria required to 
establish entitlement to compensation under 38 U.S.C.A. § 
1151 (West 2002).  The Court explained in Pelegrini, however, 
that a failure of an agency of original jurisdiction (AOJ) 
(in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As the veteran has been provided that meaningful opportunity, 
the lack of full notice prior to the initial decision has 
been corrected, and any error as to when notice was provided 
was harmless.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's VA medical records from December 
1996 to August 1997 are associated with the claims file.  A 
VA medical opinion was obtained in 2003.  In November 2004 
correspondence, the veteran declined any type of hearing and 
requested that his case be forwarded to the Board for a 
decision.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Although the VA medical records from 1979 are not 
associated with the claims file, the Board does not find it 
necessary to remand this matter to obtain those records.  As 
noted below, the 2003 VA physician had full access to all the 
veteran's VA medical records from 1975 onwards and the VA 
physician discussed the 1979 medical records in her opinion 
with no objections from the veteran that the VA physician 
provided an inaccurate report of his medical history, even 
after receiving a copy of her opinion.  It appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151.  However the veteran has not been provided notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for each of the disabilities on 
appeal.  Despite the inadequate notice, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that the preponderance of the evidence is against 
the claim.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.

II.  Analysis

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in September 2001. 

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination  
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of  
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only  applied to 
claims filed before October 1, 1997).  

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for  
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.   It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's  representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, 
negligence, lack of  proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination. Whether 
the proximate cause of a veteran's additional disability or 
death was an event not  foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment  provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent  procedures 
of 38 C.F.R. § 17.32.  Id.  

Based upon the evidence of record, the Board finds 
entitlement to compensation  under 38 U.S.C.A. § 1151 for 
status post left mastectomy is not warranted.   

The veteran asserts that when his pacemaker was removed in 
1979 at the Buffalo VAMC, the staples were not removed and 
resulted in the veteran's left breast infections and 
subsequent left mastectomy.  

A review of the medical evidence, including VA treatment and 
surgery records from December 1996 to August 1997 and a 2003 
VA medical opinion, reflects findings that support the 
veteran's contention that his reoccurring left breast 
infections (seroma formations), which resulted in the left 
mastectomy, may have been a result of the initial procedures 
performed by the VA.

Even if the veteran's assertions are accurate, the veteran's 
claim still fails to meet all the criteria for the award of 
38 U.S.C.A. § 1151 compensation benefits.  Not only must the 
additional disability be caused by VA treatment, but the 
additional disability must also either not be reasonably 
foreseeable, or there must also be fault on the part of the 
VA treatment.  

None of the VA treatment and surgery records indicated that 
left breast infections (seroma formations) were either not 
reasonably foreseeable or whether there was any fault on the 
part of VA in its medical treatment of the veteran.

In April 2003, the RO requested a medical opinion.  The 
veteran's claims folder and medical records were reviewed in 
their entirety by a VA physician in April 2003.  In her 
synopsis of the VA care that the veteran was provided, she 
noted that in December 1975 the veteran underwent placement 
of a pacer for sick sinus syndrome.  He had ongoing coronary 
artery disease to include a myocardial infarction, cardiac 
arrest, and undergoing urgent coronary artery bypass graft 
(CABG)in April 1979.  In September 1979, there was swelling 
and erythema of the pacer site requiring a second pacer.   He 
was again treated in August 1982 and March 1987 for chest 
pain, and in April 1988 underwent a heart transplant.  He was 
treated with cyclosporine and prednisone as immunosuppression 
for prevention of rejection.   In April 1989, the veteran was 
seen without signs of infection.  The veteran was first found 
to have a tender left breast with a firm mass in November 
1996.  A biopsy of the left breast found an abscess at the 
old pacemaker scar in December 1996.  In February 1997, the 
veteran developed increased pain and reoccurring left breast 
mass.  In April 1997 he underwent excision of infected left 
breast tissue and drainage of abscess.  His diagnosis was 
seroma left breast.  In June 1997, he underwent radicle 
debridement with left mastectomy and muscle flap rotation 
closure.  

The VA physician noted that an extensive review of the 
literature was performed.  She stated that the veteran had 
multiple medical comorbidities as outlined in the medical 
record review.  He had known coronary disease requiring 
pacer, CABG, and subsequent heart transplant for ischemic 
cardiomyopathy.  He had close medical follow up thereafter.  
It was not until 1996 that he developed continued problems 
with the left breast.  She referred to medical abstracts that 
despite suture material being inert and nontoxic, implanted 
biomaterial can trigger adverse foreign body reactions such 
as inflammation, fibrosis, infection, and thrombosis.  The VA 
physician opined that treatment of patients with cardiac 
disease requiring defibrillators have become more common and 
complications do include infection and seroma formation.  She 
furthered that it is also well known that intrathoracic 
suture abscess may occur around suture intrathoracically and 
referenced medical literature in support of her opinion. 

She concluded that after a review of the literature, the 
stitch abscess and seroma formation can be, essentially, a 
foreseeable complication of the initial procedure performed.  
She opined that the veteran was monitored closely and the 
need for immunosuppression for his transplant certainly made 
any infection more difficult to control.  She further opined 
that while this was certainly a complication, there was 
nothing to support any degree of medical negligence.  

The probative medical evidence reveals that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing VA medical care.  Additionally, there is no 
evidence indicating that the left breast infections (seroma 
formations) and subsequent left mastectomy was not reasonably 
foreseeable.  Thus, the Board considers the 2003 VA 
physician's report to be of great probative value and 
dispositive of the veteran's contentions in this matter on 
appeal, inasmuch as it is the sole competent evidence to 
address the matter.  Significantly, neither the veteran nor 
his representative has presented or alluded to the existence 
of any medical evidence or opinion that supports his 
contentions.  In fact, in a June 2006 statement, the 
veteran's representative acknowledged that the veteran had 
not submitted further evidence to refute the VA's medical 
opinion and that he rested his appeal on his own opinion.  

The Board notes that the veteran, while entirely competent to 
report his symptoms, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  Thus, the 
Board must find that his contentions with regard to the 
etiology of his recurrent left breast infections (seromas) 
resulting in a total mastectomy of the left breast to be of 
no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In light of the 2003 VA medical opinion, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim and that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for status post left 
mastectomy is not met. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post left mastectomy is denied. 


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006)), the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims for compensation under 38 U.S.C.A. § 
1151 (West 2002) for diabetes and for osteoporosis, each 
claimed as due to VA prescribed heart transplant medications, 
has not been accomplished.

The veteran maintains that he is currently diagnosed as 
having diabetes and osteoporosis due to VA prescribed heart 
transplant medications.  VA medical records reflect that the 
veteran underwent a heart transplant in April 1988.  A June 
1997 VA treatment record reflects that the veteran has a 
history of non-insulin dependent diabetes mellitus and 
osteoporosis secondary to steroids.  The Board points out 
that there is no medical opinion in the claims file which 
addresses whether the veteran is currently diagnosed as 
having diabetes or osteoporosis due to VA prescribed heart 
transplant medications.  Furthermore, the record does not 
contain sufficient medical evidence to decide these claims on 
the basis of either fault on the part of VA or reasonable 
foreseeability under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 
(2006).  A remand is in order to obtain additional, 
clarifying medical opinion concerning these matters.  See 38 
C.F.R. § 3.159 (2006). 

In addition, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was necessary to 
substantiate his claims of entitlement to compensation under 
38 U.S.C.A. § 1151.  He was not, however, provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date in the event that 
these claims of entitlement to compensation for 38 U.S.C.A. § 
1151 were granted.  This procedural deficiency can be cured 
while the case is on remand. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

 2.  The veteran's claims files should be 
forwarded to an appropriate medical 
specialist for review.  The physician 
should provide an opinion as to whether 
it is at least as likely as not the 
veteran's diabetes mellitus and 
osteoporosis was caused by prescribed VA 
heart transplant medications.  If it is 
determined that either or both 
disability(ies) resulted from prescribed 
VA heart transplant medications, the 
physician should state whether or not 
such disability is the result of 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA medical treatment.  
If fault is not found, the physician 
should state whether an additional 
disability (i.e. diabetes mellitus and/or 
osteoporosis) was due to an event not 
reasonably foreseeable.  

If the examiner is unable to provide the 
requested information with any degree of  
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a typewritten 
report.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the 
claims.  If any of the benefits sought on 
appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


